Citation Nr: 1110918	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-15 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent on a schedular basis for residuals of a right wrist injury with degenerative joint disease.  

2.  Entitlement to an initial rating in excess of 10 percent on an extraschedular basis for residuals of a right wrist injury with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to December 1999, and from December 2000 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified via video before a Veterans Law Judge in July 2009.  A written transcript of this hearing has been associated with the claims file.  

In September 2009, the Board remanded this appeal for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As originally presented to the Board in September 2009, this appeal constituted a single issue, entitlement to an increased rating for a right wrist disability.  For the reasons to be discussed below, however, the issue on appeal has been separated into two issues, as listed on the front page of this decision and remand.  As both these issues arise from the initial issue appealed to the Board, the Board has jurisdiction over both.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that an increased rating claim includes a potential claim for an extraschedular evaluation).  

The issue of entitlement to an extraschedular rating for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right (major) wrist injury is characterized by pain and some limitation of motion, but does not result in a loss of all ranges of motion.  


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 10 percent for residuals of a right wrist injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5214-15 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In March 2005, July 2005, May 2008, July 2008, and November 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the May 2008 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as the claim for an increased initial rating is a downstream issue from that of service connection, he bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board next notes that, in the present case, initial notice was issued in March 2005, prior to the October 2005 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in March 2010.  The Board notes that the most recent VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In July 2009, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks an initial rating in excess of 10 percent for his residuals of a right wrist disability, with degenerative joint disease.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Veteran's service-connected disability is currently rated under Diagnostic Code 5010, for traumatic arthritis, which is rated as analogous to degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5215, for limitation of motion of the major or minor wrist, grants a 10 percent disability rating when palmar flexion is limited in line with the forearm, or when dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 10 percent rating represents the maximum schedular rating under Diagnostic Code 5215 for either the major or minor wrist.  

Upon receipt of the Veteran's claim, he was afforded a VA medical examination in June 2005.  A history of a right wrist injury during military service in November 2002 was noted, resulting in a partial fusion of the midcarpal area.  Currently, the Veteran experienced pain of the right wrist, especially with use.  On physical evaluation, the Veteran had a 7 cm linear surgical scar along the dorsal aspect of the right wrist.  This scar was well-healed and non-tender.  Range of motion testing of the right wrist indicated dorsiflexion to 60 degrees with pain beginning at 50 degrees, palmar flexion to 80 degrees with pain at the end of motion, radial deviation to 15 degrees without pain, and ulnar deviation to 35 degrees, also without pain.  No impaired endurance or weakened movement was noted.  X-rays of the right wrist confirmed the presence of a surgical screw in the right wrist.  The wrist also displayed mild osteopenia, mild degenerative joint disease, and mild fragmentation of the dorsum of the wrist.  

The Veteran was treated at a military hospital in October 2006, at which time he reported pain and occasional numbness of the right wrist.  On physical examination, the Veteran has a well-healed surgical scar over the right wrist.  Tenderness was present over the radial styloid and the flexor carpi radialis tendon.  Range of motion testing indicated extension to 30 degrees, extension to 40 degrees, supination to 70 degrees, and pronation to 65 degrees.  X-rays confirmed a surgical screw present in the right wrist.  A CT scan indicated the Veteran's scaphoid was intact and slightly flexed.  The possibility of arthroscopy of the right wrist was raised and discussed with the Veteran.  

A second VA medical examination was afforded the Veteran in June 2008.  He reported chronic right wrist pain and frequent swelling, especially with use.  On physical examination, the Veteran's right wrist was without obvious swelling.  A 6 cm surgical scar, well-healed, flat, and nontender, was present over the right wrist.  Marked prominence of the right wrist involving the thenar base was present over the volar region.  Some swelling and tenderness was present in this area.  Tinel's and Phalen's signs were negative, but Watson's test was positive.  Right wrist flexion was to 30 degrees, with marked pain reported, extension was to 40 degrees, also with pain, radial deviation was to 5 degrees, and ulnar deviation was to 15 degrees.  Forearm pronation and supination were to 60 degrees each.  The Veteran was able to make a fist and fully extend his fingers.  Reflex and sensory testing were both grossly within normal limits.  With repetitive motion, the examiner noted an additional loss of 10 degrees flexion, 10 degrees extension, 5 degrees radial deviation, and 15 degrees ulnar deviation.  The final impression was of a traumatic traction injury of the right wrist, with midcarpal instability, degenerative joint disease, and tenosynovitis, chronic, mildly severe.  

In July 2010, the Veteran testified via video before a Veterans Law Judge.  He reported significant pain and limited use of his right wrist and hand, impairing him in his employment.  He stated he had worked in construction and maintenance, and his service-connected right wrist disability impaired his ability to use hand tools, lift objects, and other manual labor tasks.  The Veteran also testified that he was right-handed.  

The Veteran was most recently afforded a VA medical examination in March 2010.  He reported he was currently employed as an apartment maintenance supervisor, but his right wrist continued to cause him pain and limit his ability to perform his duties.  He denied swelling, but reported stiffness, clicking, and locking of the right wrist.  He did not use a wrist brace, as these were not helpful to him.  On physical examination, his surgical scar of the right wrist was present and unchanged.  Direct compression of the distal scaphoid pole resulted in severe tenderness.  Right wrist flexion was to 30 degrees, extension was to 35 degrees, radial deviation was to 5 degrees, and ulnar deviation was to 10 degrees.  Flexion was reduced to 10 degrees with repetitive motion.  No muscle atrophy was present.  The Veteran was able to make a fist and extend his fingers fully.  Strength of the wrist was 5/5 to resistance.  Gross grip strength was diminished by approximately 30 percent as compared to the left wrist.  Some decreased sensation was evident over the ulnar aspect of the right hand.  X-rays and CT scans of the right wrist confirmed degenerative changes of the right wrist, with severe tenosynovitis.  Concerning the effect of the Veteran's right wrist disability on his employment, the examiner found a "major impact" on the Veteran's occupational functioning, as this injury impaired his ability to grasp and grip hand tools, and to carry, lift, pull, and push items with his right hand.  

After considering the totality of the record, the Board finds a disability rating in excess of 10 percent for right wrist arthralgia is not warranted.  As noted above, the Veteran has already been awarded the maximum schedular rating for limitation of motion of the wrist under DC 5215.  Additionally, because the Veteran has at least some range of motion across all planes of motion of the wrist, including palmar flexion, dorsiflexion, radial deviation, and ulnar deviation, evaluation of his right wrist disability as comparable to ankylosis is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  Also, the Veteran's right wrist disability does not result in limitation of either flexion or extension of the forearm, as might warrant an increased initial rating under other appropriate diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206-7.  Finally, inasmuch as the Veteran's right wrist disability has demonstrated an essentially similar degree of impairment during the pendency of this appeal, a staged rating is not warranted at the present time.  See Fenderson, 12 Vet. App. at 119.  Entitlement to an extraschedular rating will be discussed in greater detail below.  

In reviewing the Veteran's claim, the Board is also aware that separate ratings may be awarded for distinct symptomatology or manifestations of the service-connected disability at issue.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has a surgical scar of the right wrist following his in-service surgery.  On all examinations of record, however, his scar has been described as well-healed, nontender, and essentially asymptomatic.  Based on these findings, a separate 10 percent rating is not warranted at present under the criteria for skin disabilities.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-05.

In conclusion, the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's right wrist disability.  As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial schedular rating in excess of 10 percent for residuals of a right wrist injury with degenerative joint disease is denied.  


REMAND

As noted above, the March 2010 VA medical examination found a "major impact" on the Veteran's occupational functioning resulting from his service-connected right wrist injury.  This injury impaired his ability to grasp and grip hand tools, and to carry, lift, pull, and push items with his right hand.  Based on this competent medical evidence, the Board finds extraschedular consideration is warranted under 38 C.F.R. § 3.321(b).  As such extraschedular consideration is inherently part of the Veteran's increased rating claim which has been perfected on appeal, the Board has jurisdiction over the issue of whether an extraschedular rating is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 450-51 (2009).  

The authority, however, to consider and assign extraschedular ratings has been specifically delegated to the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural action outlined in 38 C.F.R. §§ 3.321(b).  See Floyd v. Brown, 9 Vet. App. 88 (1996); see also VAOPGCPREC 6-96 (August 16, 1996).  Specifically, the RO is required to prepare a full statement of the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on his employability.  Such a statement must then be submitted to the Director, Compensation and Pension Service, for appropriate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare a full statement of the Veteran's service-connected right wrist disability, employment history, educational and vocational attainment, and all other factors having a bearing on his employability during the pendency of this appeal.  Thereafter, forward the Veteran's claims file and the prepared statement to the Director, Compensation and Pension Service, for extraschedular consideration pursuant to 38 C.F.R. §§ 3.321(b).  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Board offers no opinion at this time regarding the ultimate outcome of this appeal.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


